Citation Nr: 0738626	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from March 1962 to February 
1964.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Department of Veterans affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The Board Remanded the appeal 
in January 2004.

The Board notes that, by a written statement submitted in May 
2007, the veteran withdrew an appeal for an increased 
evaluation for lumbar spine disability.  That withdrawal is 
valid.


FINDINGS OF FACT

1.  There is no official record or objective evidence that 
the veteran served in Vietnam or that he drove troops to 
Vietnam in 1962 or 1963 via a land route through Cambodia 
from his assigned location in Korat, Thailand. 

2.  There is no evidence that the veteran manifested diabetes 
in service, as a result of service, or within an applicable 
presumptive period.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to the presumption 
that he was exposure to herbicides during service in Vietnam.  
The veteran acknowledges that his service medical and 
personnel records do not establish service in Vietnam.  
Rather, he contends that he drove troops via a land route 
from Thailand to Vietnam as part of a covert mission.  He 
contends that, with application of the presumption that he 
was exposed to herbicides, he is entitled to service 
connection for diabetes mellitus as due to that exposure to 
herbicides.

The Board notes that, in September 2006, an administrative 
stay was imposed on certain claims for compensation based on 
exposure to herbicides, pending appellate review by the U.S. 
Court of Appeals for the Federal Circuit in the of Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  At issue in Haas are 
claims in which the only evidence of exposure to herbicides 
is the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  

The veteran in this case did not did not receive the Vietnam 
Service Medal.  His contentions may be interpreted as a claim 
that he should have received such medal, and that contention 
is addressed below.  The veteran's apparent contention that 
he is entitled to a Vietnam Service Medal, in the absence of 
official records that the medal has been awarded, does not 
place the veteran's claim in a status which requires stay of 
his claim.  

The veteran does not contend that he served in a military 
vessel off the shore of Vietnam, so administrative stay on 
this basis is not warranted.  The veteran's claim should be 
adjudicated in the usual manner.  See Chairman's Memorandum 
No. 01-06-24, "PROCESSING OF CLAIMS FOR COMPENSATION BASED 
ON EXPOSURE TO HERBICIDES AFFECTED BY HAAS v. NICHOLSON-
IMPOSITION OF STAY," (Board of Veterans' Appeals, Sept. 21, 
2006).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, following the receipt in January 2001 of the 
veteran's claim for service connection for diabetes mellitus, 
the RO issued a May 2001 letter which addressed all elements 
of notice listed above except the fourth listed element, 
because the letter did not specify that the veteran should 
submit any evidence in his possession that might be relevant 
to the claim.  The RO thereafter issued a rating decision 
unfavorable to the veteran's claim.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

However, after the Board's January 2004 Remand of the appeal, 
the Appeals Management Center issued an April 2004 letter 
which specifically advised the veteran to submit any evidence 
in his possession that pertained to his claim.  The appeal 
was readjudicated in April 2007.  Thus, the defect in the 
2001 notice to the veteran was cured, since the claim was 
readjudicated after the veteran received the 2004 notice 
which cured the defect in the prior notice.  The duty to 
notify the veteran has been met.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran's official service medical records and 
official personnel records (Forms DA 20 and 24) have been 
obtained.  The veteran has been afforded the opportunity to 
submit various types of evidence, and has demonstrated that 
he understood that he could submit evidence, since he did, in 
fact, submit unit history information available from the 
Internet.  

In addition, the Board directed the RO to attempt to obtain 
official records of the units the veteran identified during 
the periods identified by the veteran as relevant.  Following 
the Board's 2004 Remand, the RO requested the information 
identified by the veteran and received responses from the 
appropriate government agency addressing the information 
requested.  The Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Laws and regulations applicable to claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases which are defined by law or regulation as 
chronic may be presumed to have been incurred during service 
if the chronic disorder becomes disabling to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

A presumption of service connection due to exposure to 
herbicide agents is available to veterans who have certain 
diseases and who served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  
Diabetes mellitus, type II, is among the diseases are deemed 
associated with exposure to herbicides.  38 C.F.R. 
§ 3.309(e).

Facts and analysis

The veteran contends that he must be presumed to have been 
exposed to Agent Orange as a result of his visitation in 
Vietnam while delivering troops there from Thailand.  
However, the veteran's DD214 does not disclose that he served 
in Vietnam or any award or decoration which establishes 
service in Vietnam.

The veteran's Form DA 24, "Service Record," reflects that 
he was stationed in Hawaii from June 1962 to August 31, 1962, 
and was assigned to Company A, 33rd Transportation Battalion 
(Bn) during that period.  His Form DA 24 reflects that he was 
next attached to HHC (Headquarters & Headquarters Company), 
1st Battle Group (BG), 35th Infantry (Inf.), beginning in late 
August 1962.  The veteran arrived in Korat, Thailand, in 
September 1962, and departed from Korat back to Hawaii on 
December 4, 1962.  His military occupational specialty with 
HHC, 1st BG, 35th Inf., was as a light vehicle driver.  

On return to Hawaii in early December 1962, the record 
establishes that the veteran was transferred back to Company 
A, 33rd Transportation Bn.  The Form DA 24, 


Section 2, "Chronological Record of Military Service," 
discloses that the veteran remained with Company A, 33rd 
Transportation Bn, from December 1962 to June 1963, when he 
was transferred to B Company, 25th Supply and Transportation 
(S&T) Bn.  He remained assigned to that unit until February 
1964, when he was separated from service.  

In 1988, the veteran sought service connection for a skin 
disorder claimed as a jungle rash.  The veteran provided a 
statement that he was told that this type of skin disorder 
was a normal occurrence in Southeast Asia.  By a statement 
submitted in July 1989, the veteran stated that he incurred 
the jungle rash while stationed in Thailand.  In December 
1989, a lay individual submitted a statement indicating a 
belief that the veteran incurred "jungle rash" while serving 
"in Viet Nam."

During a personal hearing conducted in December 1993, the 
veteran testified that he first incurred a rash and itching 
on his legs when he delivered infantry group troops into 
Vietnam, was there for 26 days, and returned to Thailand.  

In 2002, the veteran provided a copy to VA of a request for 
correction of his military records which the veteran 
apparently submitted to the agency responsible for correcting 
military records.  The veteran apparently requested that his 
records be corrected to show that he served in Vietnam in 
1963, on temporary duty (TDY) from Korat, Thailand, in 
support of the "33rd Transportation."  The request for 
correction states that the veteran was in Vietnam to 
transport members of the 25th Inf. Division from Camp 
Friendship, Korat, Thailand, to Vietnam.  However, the record 
does not disclose that the veteran's service record has been 
officially corrected to show that he served in Vietnam.  The 
request for correction of military records does not serve as 
an official record that the veteran served in Vietnam or 
visited Vietnam.  The request for correction is not evidence 
that the veteran is entitled to a Vietnam Service Medal.

By his August 2002 substantive appeal, the veteran indicated 
that VA was unable to corroborate his service in Vietnam 
because they were searching for records 


pertaining to the 25th S&T Bn, when the veteran was actually 
with the 33rd Transportation Bn.  In May 2004, the U.S. Armed 
Services Center for Unit Records Research (CURR)), now known 
as the U.S. Army and Joint Services Records Research Center 
(JSRRC), stated that a 1963 unit history for the 25th S&T Bn 
and a Letter of Commendation submitted by the 25th Inf. 
Division, the higher headquarters of the 33rd Transportation 
Bn and the 25th S&T Bn, disclosed that the 25th S&T Bn 
supported the 25th Inf. Division Brigade Task Force during 
Exercise Dhanarajata in Thailand.  However, there is no 
indication that Exercise Dhanarajata, conducted in 1962, was 
"covert" or that it included any movement of troops into 
Cambodia or Vietnam.  There is no evidence of record, such as 
a special security clearance for the veteran, which would 
support a finding that any portion of the veteran's recorded 
1962 service in Thailand, was "covert."  

The veteran has attempted to provide support for his 
statements about covert troop transportation to Vietnam by 
providing a unit history that establishes that the 25th 
Infantry was in South Vietnam as early as December 1965.  
However, as the veteran separated from service in February 
1964, this evidence is not relevant.  Moreover, as a matter 
of historical record, known facts about the US Army in 
Thailand, which show that the 1st Battle Group, 35th Inf., to 
which the veteran was attached in August 1962, was stationed 
in Thailand in August 1962 and remained there until withdrawn 
in November 1962, after the situation in Laos stabilized.  
See Shelby L. Stanton, Vietnam Order of Battle: A Complete 
Illustrated Reference to U.S. Army Combat and Support Forces 
in Vietnam 1961-1973 81-2, 148, 344-45 (Appendix B, The U.S. 
Army in Thailand During the Vietnam Conflict) (Order of 
Battle) (Stackpole Books 2003).  While certain Army units 
were stationed in Thailand after November 1962, in roles 
supporting the Vietnam conflict, none of the units to which 
the veteran was assigned after November 1962 are among units 
listed as stationed in Thailand in support of the Vietnam 
conflict during the remainder of the veteran's service, prior 
to his February 1964 service discharge.  See Smith v. 
Derwinski, 1 Vet.App. 235, 238 (1991) (holding that 
"[c]ourts may take judicial notice of facts not subject to 
reasonable dispute). 



The Board also notes that the 33rd Transportation Company, a 
unit distinct from the 33rd Transportation Bn, the unit to 
which the veteran was assigned, served in Vietnam from 
September 1962 to June 1963, arriving in Vietnam from Fort 
Ord, California.  The 33rd Transportation Company was a light 
helicopter company.  Order of Battle, supra.  This unit was 
deactivated in 1963.  There is, however, no support for any 
finding that the veteran was assigned to the 33rd 
Transportation Company or to any duties with a helicopter 
unit, so the veteran cannot be assumed to have served in 
Vietnam during the dates the 33rd Transportation Company 
(rather than the 33rd Transportation Bn) was in Vietnam.  See 
Order of Battle, supra.

The known geographic location of Korat, Thailand, is in 
central Thailand about 160 miles north of Bangkok.  Given the 
known geographic location and size of Cambodia, which is 
located between Thailand and Vietnam, and the well-known use 
of Cambodia by the North Vietnamese army and those aiding the 
army of North Vietnam during the Vietnam era, it is less than 
plausible that a covert movement of United States troops 
would have been planned from central Thailand, across 
Cambodia, and into Vietnam, by an over-land route, when there 
were many points of air access to Sought Vietnam.  See 
Stanley Karnow, Vietnam: A History-The First Complete Account 
of Vietnam at War 54-56, 359, 604-7, 618-621-27 (1997).  
While the Board has not relied on any fact not of record, the 
Board may, and should, consider general knowledge and 
established facts, such as geography, in assessing the 
credibility of a veteran's statements in support of a claim. 

The Board has considered the established facts, including the 
factual length of the veteran's assignment in Thailand, his 
known location in Thailand, the known geography, and the 
known fact that the Air Bases in Thailand were used primarily 
for air support of the Vietnam War.  See Shelby L. Stanton, 
Vietnam Order of Battle: a Complete Illustrated Reference to 
U.S. Army Combat and Support Forces in Vietnam 1961-1973 344, 
362-364, Appendix B, "The US Army in Thailand," (Stackpole 
Books 2003).  See also Michael P. Kelley, Where We Were in 
Vietnam:  A comprehensive Guide to the firebases, Military 
Installations, and Naval Vessels of the Vietnam War, 1945-75, 
A-15, Map-3 (2002).  

In a statement submitted in 2002, the veteran contended that, 
in 1963, while with Co. A, 33rd Transportation Bn, the 
veteran was flown from Schofield Barracks, Hawaii, to 
Thailand.  There, he transported troops, by land, from Camp 
Friendship, Korat, Thailand, through Cambodia to Vietnam.  He 
contended that this was a covert mission.  However, the 
veteran's official records show that he was not assigned to 
the 33rd Transportation Bn after July 1963.  The veteran's 
personnel records show that he was assigned to the 25th S&T 
Bn from July 1963 through February 1964.  Therefore, his own 
statement establishes that any additional service in Thailand 
in 1963, if not documented in the Form DA 24, must have 
occurred prior to July 1963.  

The contention that the veteran went to Thailand in 1963 
prior to July 1963 to participate in troop transport to 
Vietnam is contradicted by service medical records.  Dental 
treatment was provided to the veteran at Schofield Barracks, 
Hawaii, in December 1962, January 1963, February 1963, March 
1963, April 1963, May 1963, and June 1963.  In particular, 
dental records show that he appeared for approximately 20 
dental appointments from January 1963 to June 1963.  

This clinical evidence establishes that, as a matter of fact, 
the veteran was present at Schofield Barracks, Hawaii, so 
continuously as to rule out any temporary duty in Thailand in 
1963 of more than a few days.  The longest period in 1963 
prior to July 1963 during which the veteran was not seen for 
dental treatment was from May 2, 1963, when a cavity at tooth 
#10 was filled, until June 5, 1963, when the veteran was next 
seen in dental clinic.  

These clinical facts establish that it is not plausible that 
the veteran visited Vietnam from Thailand in 1963 while 
assigned to the 33rd Transportation Bn or the 1st Battle Group 
for the purposes of transporting army servicemembers from 
Thailand to Vietnam.   The Board finds that the veteran's 
contention that he visited Vietnam while assigned to the 33rd 
Transportation Bn, prior to July 1963, is implausible.  

The veteran later stated he went to Thailand, and then on to 
deliver troops, in late 1963.  The service medical records 
reflects that the veteran was treated at the Dispensary, 
Schofield Barracks, Hawaii, in October 1963 (four times), and 
in November 1963 and December 1963.  Separation examination 
was conducted at the Main Dispensary, Schofield Barracks, 
Hawaii, in January 1964.  These clinical facts establish that 
it is not plausible that the veteran visited Vietnam in late 
1963.

In his 2002 substantive appeal, the veteran indicated a 
belief that the reason VA had been unable to corroborate his 
service in Vietnam was because it was looking for records of 
the 25th S&T Bn, instead of records of the 33rd Transportation 
Bn, which the veteran indicated would corroborate his claim.  
In its January 2004 Remand, the Board directed the RO to 
obtain unit history for the 33rd Transportation Bn or the 1st 
Battle Group, 35th Inf., for 1963, the date referenced by the 
veteran in his 2002 substantive appeal.  

In May 2004, the U.S. Armed Services Center for Unit Records 
Research (CURR)) (now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC), stated that the 
1963 unit history had been reviewed for the 25th Infantry 
Division, which was the higher headquarters for both the 33rd 
Transportation Bn and the 25th S&T Bn.  The 1963 unit history 
for the 25th Infantry Division disclosed that the 25th S&T Bn 
supported the 25th Infantry Division Brigade Task Force 
during Exercise Dhanarajata in Thailand.  

However, there is not evidence that Exercise Dhanarajata was 
"covert" or that it included any movement of troops into 
Cambodia or Vietnam.  There is no evidence of record, such as 
a special security clearance for the veteran, which would 
support a finding that any portion of the veteran's service 
at any location was "covert."  The records obtained by CURR 
also disclosed that the 25th S&T Bn participated in 10 
Vietnam campaigns.  However, this evidence is, in fact, 
unfavorable to the veteran, since there is no official record 
that he was assigned to the 25th S&T during a Vietnam 
campaign.  Moreover, the evidence, which distinguishes that 
exercise from campaigns for which decorations or honors may 
be awarded, implies that Exercise Dhanarajata, in Thailand, 
was not a Vietnam campaign.

In a second request, the RO specifically asked CURR to 
attempt to corroborate the veteran's claim that he 
transported troops and supplies over land through Cambodia 


to Vietnam while attached to HHC, 1st Battle Group, 35th Inf.  
In a March 2007 response, JSRRC stated that review of 
information in the Defense Personnel Records Image Retrieval 
System had been coordinated with research by the U.S. Army 
Center for Military History.  It was verified that the 33rd 
Transportation Bn remained in Schofield Barracks, Hawaii, in 
October 1962 to December 1962, while the veteran was 
stationed in Thailand, attached to HHC, 1st Battle Group, 
35th Inf., although both groups were under the 25th Inf. 
Division as their higher headquarters.  However, no 
additional records for 1962, such as 1962 unit records, could 
be located for either the 33rd Transportation Bn or for the 
1st Battle Group, 35th Inf.

The veteran has not provided any additional specific 
information, such as a description of the land route he drove 
through Thailand and Cambodia or the destination of the troop 
delivery in Vietnam, which could be used to further attempt 
to verify his visit to Vietnam.  The veteran has stated that 
he could provide names of soldiers he transported, but the 
names he provided are only last names, with no identification 
which would allow specific retrieval of information.

There is no confirmation in official records that the veteran 
visited Vietnam, although those records clearly confirm that 
he was stationed in Thailand for four months in 1962.  The 
records provided by JSRRC (CURR) are consistent with a 
finding that the veteran participated in a military exercise 
while in Thailand.  However, the veteran's official records 
do not include any evidence of a security clearance or 
special training which would likely be necessary if a service 
member were assigned to a covert mission.  

Moreover, the known geography of Thailand, Cambodia, and 
Vietnam is not consistent with the veteran's contention that 
he drove from Thailand to Vietnam.  The veteran has not 
provided any information, such as route information or the 
destination in Vietnam, which might make such a claim 
verifiable or more plausible.  The veteran has not provided 
any explanation of how a journey from Thailand through 
Cambodia could be accomplished, given the known facts of the 
political relationships among the three countries and the 
known hazards of lack of 


roads for motor vehicle travel through that area during the 
Vietnam conflict.  The veteran's statements that he was 
exposed to herbicides in Vietnam because he transported 
troops via a land route from Korat, Thailand to an unknown 
destination in Vietnam during a covert mission conducted 
while he was stationed in Thailand for about four months in 
1962 are not credible.

In the absence of any objective verification of the veteran's 
statements that he visited Vietnam by traveling an overland 
route in 1962, the Board finds that the veteran's statements 
that he visited Vietnam from Camp Friendship, Korat, 
Thailand, are not credible.  In the absence of any evidence 
that the veteran served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, the 
presumption that he was exposed to an herbicide agent is not 
applicable.  38 C.F.R. § 3.307.  Therefore, the presumption 
that diabetes mellitus, type II, is due to exposure to 
herbicides is not applicable in this case.  

The Board has considered whether the veteran is entitled to 
service connection for diabetes mellitus, type II, under any 
other provision governing veterans' benefits.  The veteran's 
service medical records disclose no assignment of a diagnosis 
of diabetes mellitus and it is not shown to have resulted 
from any incident during service. The probative medical 
evidence fails to establish any relationship or nexus between 
such a disorder and the veteran's period of service.  
Clinical records associated with eh claims file reflect that 
no diagnosis of diabetes was assigned during the 1980s.  
Clinical records dated in 1991 reflect a suspicion that the 
veteran's blood glucose was high, and clinical records dated 
in 1992 reflect that a diagnosis of diabetes mellitus was 
assigned.  This evidence establishes that the veteran did not 
manifest diabetes mellitus in service or in 1965, within the 
applicable one-year presumptive period following his service 
discharge.  

The veteran has not established that he meets any criterion 
for service connection for diabetes mellitus.  The veteran 
has not established that he meets any criterion for 
application of a presumption of service connection for 
diabetes.  The veteran has 


not met or approximated the criteria for application of a 
presumption that he was exposed to herbicides, since he has 
not established that he served in Vietnam.  His claim for 
service connection for diabetes mellitus, including as due to 
exposure to herbicides, must be denied.


ORDER

The claim for service connection for diabetes mellitus, 
including as secondary to exposure to herbicides, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


